Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krysiak (9,901,786).  Regarding claim 16, Krysiak discloses a basketball construction comprising a carcass (16, 18, 20) including a bladder (16) and at least one groove (40) and first and second cover panels (22) wherein the groove is positioned between the first and second panels.  Note Figure 7.  The cover panels inherently define a middle region and a peripheral region.  The groove comprises a bottom wall that is positioned between first and second ribs such that the groove defines a central channel between the first rib, the second rib and the bottom wall.  Figure 7 also shows a first side channel and a second side channel between the first and second ribs and the middle regions of the first and second cover panels.  

    PNG
    media_image1.png
    347
    519
    media_image1.png
    Greyscale

	Regarding claim 17, note Figure 7 showing the first and second panels tapering within the peripheral regions.  Note also column 5, lines 21-25.  
	Regarding claim 18, the groove of Krysiak is positioned between the peripheral edges of the first and second cover panels as shown in Figure 7.  
Regarding claim 19, note Figure 7 of Krysiak showing first and second outer walls that extend radially outwards from the bladder to first and second upper walls and bottom wall and first and second side walls that extend to first and second ridges such that the upper walls and side walls are connected by the first and second ridges.  
Regarding claim 20, note Figure 7 of Krysiak showing the first and second upper walls abutting the peripheral edges of the cover panels.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (9,901,786) in view of Feeney (6,422,961).  Regarding claim 1, Krysiak reveals a basketball construction comprising a carcass (16, 18, 20) having a plurality of recesses that receive cover panels (22) and a plurality of grooves (40).  Note Figures 1 and 7.  Each of the grooves comprises a central channel that is defined by a bottom wall and first and second side walls.  Note Figure 7 showing the side walls as substantially planar.  Regarding the limitations for the channel depth and ridge distance, note Figure 7 and column 6, lines 35-61 stating that the depth and width of the channel (40) can vary to provide the best feel and performance improvement to the player for a particular skill level and/or application.  Krysiak states that the channel dimensions are manipulated in order to provide an improved feel during play and facilitating the players ability to grasp, control, shoot, dribble and/or pass the ball.  Thus, Krysiak establishes the channel depth and ridge distance as a result-effective variable, i.e., a variable which achieves a recognized result.  See MPEP 2144.05(II)(B).  Feeney reveals that it is known in the art of basketballs to form the grooves in the basketball with a ridge distance (22) between 10-24 mm.  Note column 4, lines 17-27.  Further, Feeney states that the channel depth for his basketball is 0.8-2.5 mm.  Note column 4, lines 44-50.  Because Krysiak teaches the same claimed structure but lacks the particular teaching for the depth and Feeney teaches that it is known in the art of basketballs to form the groove with similar dimensions, it would have been obvious to one of ordinary skill in the art to form the groove of Krysiak with a channel depth and ridge distance as recited in order to provide a particular feel and performance to the basketball.  The particular dimensions are considered to be obvious given the teachings of the combination and lacking a showing of criticality for the particular dimensions by the demonstration of a new and unexpected result obtained therefrom.  
Regarding claims 2 and 3, the combination of Krysiak in view of Feeney as applied to claim 1 renders the claimed dimensions obvious lacking a showing of criticality for the particular dimensions.  
Regarding claim 4, note column 7, lines 16 and 17 of Krysiak stating that the channel can be of various shape including U-shaped or generally V-shaped.  Thus, Krysiak establishes the shape of the groove and the dimensions thereof as a result-effective variable, i.e., a variable which achieves a recognized result.  See MPEP 2144.05(II)(B).  It would have been obvious to one of ordinary skill in the art to form the bottom wall of the U-shaped channel with a length as recited in order to provide a particular feel and performance to the basketball.  It is noted that the length is considered to be obvious given the teachings of Krysiak and lacking a showing of criticality for the particular bottom wall length by the showing of a new and unexpected result obtained therefrom.  
Regarding claim 5, note the examiner’s notations on Figure 7 of Krysiak showing the outer walls.  Further, Figure 2 and column 5, lines 46-55 of Krysiak note the distance between the outer walls (Wr).  Thus, Krysiak establishes the outer wall distances as a result-effective variable, i.e., a variable which achieves a recognized result.  See MPEP 2144.05(II)(B).  It would have been obvious to one of ordinary skill in the art to form the grooves of Krysiak such that they define an outer wall distance as recited in order to provide a particular feel and performance to the basketball.  The particular outer wall distance is considered to be obvious given the teachings of Krysiak and lacking a showing of criticality for the particular outer wall distance by the showing of a new and unexpected result obtained therefrom.  
Regarding claim 6, note column 7, lines 16 and 17 of Krysiak stating that the channel can be of various shape including U-shaped or generally V-shaped.  It would have been obvious to one of ordinary skill in the art to form the channel with a generally trapezoidal shape in order to alter the particular feel and performance of the basketball.  It is noted that Figures 7 and 11 of Krysiak show a generally trapezoidal shape for the channel.  Further, any differences between the claimed shape and that of Krysiak are considered to be obvious changes in shape of the groove lacking a showing of significance.  Note MPEP 2144.04(IV)(B).  
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (9,901,786) in view of Feeney (6,422,961) and Henderson (3,512,777).  Regarding claim 7, the combination of Krysiak in view of Feeney lacks the teaching for the basketball to comprise a contrasting color scheme.  Henderson reveals that it is known in the art of basketballs to form the panels from an orange color and the grooves with a black color.  Note column 6, lines 28-32.  It would have been obvious to one of ordinary skill in the art to provide the seams and panels of the basketball of Krysiak with a contrasting color scheme in order to provide a conventional basketball appearance.  
Regarding claim 8 and the limitation for the panels to be black and the grooves to be orange, it would have been obvious to one of ordinary skill in the art to reverse the color arrangement as taught by Henderson in order to provide an alternative color arrangement that still provides a contrasting color scheme.  It is noted that this change is an obvious aesthetic design change lacking a showing of significance for the particular color scheme.  Note MPEP 2144.04(I).   
Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Krysiak (9,901,786).  Regarding claim 9, note column 4, lines 2-4 and 60-65 of Krysiak stating that the cover panels can be applied directly to the bladder without a layer of windings.  Thus, Krysiak establishes a carcass including a bladder and a plurality of grooves wherein the bladder comprises an outer surface.  The cover panels are spaced apart by the grooves and applied directly to the bladder.  As shown in the Figures, Krysiak provides first and second ribs having first and second ridges, respectively.  The basketball obviously provides a first radius from the center point of the basketball to the outer surface of the bladder (12, 20) and a second radius from the center point to the ridge and a third radius from the center point to the bottom wall of the groove.  Regarding the limitation for the difference between the first and third radii to be bigger than the difference between the second and first radii, note column 6, lines 35-61 of Krysiak stating that the depth and width of the channel (40) can vary to provide the best feel and performance improvement to the player for a particular skill level and/or application.  Krysiak states that the channel dimensions are manipulated in order to provide an improved feel during play and facilitating the players ability to grasp, control, shoot, dribble and/or pass the ball.  Thus, Krysiak establishes the channel depth as a result-effective variable, i.e., a variable which achieves a recognized result.  See MPEP 2144.05(II)(B).  Further, note Figures 2-13 showing various depths for the channels.  Attention is particularly directed to Figure 5 of Krysiak which appears to show a difference between the first and third radii that is greater than that between the second and first radii.  Further, note column 6, lines 43-61 stating that the depth of the channel (40) in Figure 5 can be varied to provide an improved feel during play and facilitate player’s ability to grasp the ball.  Thus, it would have been obvious to one of ordinary skill in the art to manipulate the channel depth such that the difference first and third radii is bigger than the different between the second and first radii in order to alter the feel and performance characteristics of the basketball.  The particular relationship between radii is considered to be obvious to one of ordinary skill in the art lacking a showing of criticality for the particular relationships and because it appears that the relationships as taught by Krysiak would accomplish similar purposes.  
Regarding claim 10, the first and second ridges of Krysiak run parallel to the bottom wall.  
Regarding claim 11, note Figure 7 of Krysiak showing the first and second side walls that extend at a side wall angle with respect to the bottom wall.  
Regarding claim 12, note Figure 7 of Krysiak showing the side walls (40) extending at an angle greater than 90 degrees with respect to the bottom wall.  
Regarding claim 13, note Figures 6 and 7 of Krysiak showing a first outer wall (36) that extends radially away from the center point of the basketball and is connected to a first upper wall (100).  
Regarding claim 14, the first side wall (40) and the first upper wall (100) of Krysiak are connected by a first ridge (42).  
Regarding claim 15, the first dies wall , the first outer wall, the first upper wall and the first ridge define the first rib of the basketball of Krysiak.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN B WONG/Primary Examiner, Art Unit 3711